IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT GENE REGA AND JOAN MARY               : No. 152 WAL 2022
REGA                                         :
                                             :
                                             : Petition for Allowance of Appeal
             v.                              : from the Order of the Superior Court
                                             :
                                             :
COMPATI HOME HEALTHCARE, LLC, JAY            :
CINCINNATTI, NEAL LARIMER, RUTHI             :
HOOPER, AND FLORA BENNETT                    :
                                             :
                                             :
PETITION OF: ROBERT GENE REGA                :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2022, the Petition for Allowance of Appeal

and Motion to Quash Appeal are DENIED.